                IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        STATEVILLE DIVISION
                           5:18-cv-00196-MR

MICHAEL ODELL FAIR,                              )
                                                 )
                          Plaintiff,             )
                                                 )           ORDER
v.                                               )
                                                 )
BERRY STEVENS                                    )
                                                 )
                      Defendant                  )
__________________________________               )

      This matter is before the undersigned following the Order of the District

Court granting Defendant’s Request for a Judicial Settlement Conference.

Doc. 75.

      A judicial settlement conference has been set for Friday, February 19,

2021 beginning at 1:00 p.m.

      The conference will be conducted by telephone. Call-in information will

be provided to the parties by separate communication.

      Plaintiff shall participate in the conference from Central Prison,

Plaintiff’s present place of incarceration. Central Prison shall ensure that the

necessary accommodations are made to allow Plaintiff to participate in the

settlement conference.

      Defendant and his counsel may participate in the conference from any

location they deem appropriate, provided that Defendant and his counsel



           Case 5:18-cv-00196-MR Document 76 Filed 02/08/21 Page 1 of 2
participate using a single conference line. Further, in accordance with this

district’s Local Civil Rule 16.3(d)(2), a person with full authority (not including

counsel of record) to settle all pending claims must also participate in the

conference on behalf of Defendant, to the extent Defendant himself does not

have such authority. Any such person shall also participate using the same

conference line as Defendant and his counsel.

      Any request seeking permission to modify the terms of this Order shall

be filed no later than February 12, 2021 or be subject to summary denial.

      The Clerk is respectfully instructed to certify a copy of this Order to

Captain Michelle Hartley at Central Prison.

      It is so ordered.


                                    Signed: February 8, 2021




                                          2

        Case 5:18-cv-00196-MR Document 76 Filed 02/08/21 Page 2 of 2
